Case 1:18-cv-02113-WTL-MJD Document 38 Filed 10/15/18 Page 1 of 1 PageID #: 315




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA



                    NOTICE OF CHANGE OF ATTORNEY INFORMATION


 TO:    THE CLERK OF THE COURT AND ALL OTHER PARTIES
        I have pending cases in the District Court for the Southern District of Indiana
                               )      1:12-mj-00757-DML-2
                               )      1:16-mc-00031-WTL-DKL
                               )      1:16-cv-02048-TWP-MJD
        Pending Case Nos.      )      1:17-cv-02910-JMS-MPB
                               )      1:18-cv-02113-WTL-MJD
                               )      1:18-cv-03015-WTL-TAB

 Pursuant to Local Rule 5-3, the undersigned counsel notifies the Clerk’s Office of the following
 changes:
                               Previous Information:                 Current Information:
              Name:      Jonathan Charles Little               [No Change]
           Law Firm:     Saeed & Little, LLP                   [No Change]
            Address:     1433 North Meridian Street            133 West Market Street
                         Suite 202                             No. 189
                         Indianapolis, IN 46202                Indianapolis, IN 46204
     Primary Email:      jon@sllawfirm.com                     [No Change]
    Secondary Email:     ribon@sllawfirm.com                   [No Change]
  Telephone Number:      (317) 721-9214                        [No Change]
          Facsimile:     (888) 422-3151                        [No Change]




 Date: 10/15/2018                             s/ Jonathan Charles Little
